In two related child protective proceedings pursuant to Family Court Article 10, the mother appeals from an order of the Family Court, Kings County (Porzio, J.), dated May 30, 2000, which denied her application to remove the subject children from their current foster home and to place them in a new foster home.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On September 6, 2000, the subject children were removed from their foster home and placed in a new foster home. Thus, there are no issues for this Court to consider on appeal, and we dismiss the appeal as academic. S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.